DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 10/11/2022 responsive to the Office Action filed 07/12/2022 has been entered. Claims 1-3, 5, 7 and 8 have been amended. Claims 1-8 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 6-7 filed 10/11/2022, with respect to the rejection of the claims 1, 7 and 8 under 102(a)(1) or 102/103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Altonen et al. (US 2013/0224327-of record) with Matsuzawa et al. (US 2022/0193759).
Applicant arguments, see Amendments pages 7-10 filed 10/11/2022, with respect to the rejection of the claims 3 and 4 under 103 have been fully considered but are not persuasive. 
Applicant argues that “Altonen does not describe that the controller 50 acquires features of the mold and selects a cooling plate from a plurality of cooling plates based on the feature data of the mold.” (page 9)
These arguments are found to be unpersuasive because:
As recited in the rejection of claim 3, Altonen teaches that the cooling plate (“the support plates 380”) may include posts or other projections 381 that extend outward, away from the support plate 378, 380, towards the mold 370 (Pa [0065]), the projection of the cooling line, the post 381, and the mold 370 can be configured together as a structure of interchangeable elements, a projected cooling line can be configured to be interchangeable with posts of various sizes and shapes, for different molds to offer an additional degree of flexibility in the molding process, with the ability to quickly change a molding machine from one mold to another mold, without having to remove the cooling line(s) and the receiving plate(s) during the change (Pa [0066]) and the cooling plate (“the support plate 380”) may receive molds having a variety of different mold cavity shapes (Pa [0068]). That is, Altonen teaches providing interchangeable cooling plates with posts of various sizes and shapes for different molds, and interchanging a cooling plate according to features of the mold being used, and it implies identifying the features of the mold and selecting the cooling plate corresponding the features of the mold from the multiple interchangeable cooling plates. Altonen teaches these claimed operations, but is silent to a control unit to perform these claimed operations. 
Altonen further teaches a controller 50 communicatively connected with a sensor 52 and a screw control 36 to regulate the pressure (Pa [0031]-[0033]). One would have found it obvious to configure the controller 50 to additionally perform the claimed operations or to provide another controller to perform the claimed operations for the purpose of automatically identifying the features of the mold and selecting the cooling plate corresponding the features of the mold from the multiple interchangeable cooling plates, since it has been held that to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7 and 8 recite the limitation “the first cooling plate comprises a second through hole for the insertion of the ejector pin, the second through hole communicates with the first through hole of the movable mold” in lines 14-16 of claim 1, lines 15-17 of claim 7, and lines 13-15 which was not described in the specification. The specification merely describes that the ejector pin 181 is provided so as to pass through the movable mold 162 and be inserted into the cavity portion 166 (Pa [0040]), which implies that the movable mold 162 comprises a through hole for insertion of the ejector pin 181 as shown by Fig. 2, but does not specifically teach that the cooling plate comprises a second through hole for the insertion of the ejector pin such that the second through hole communicates with the first through hole of the movable mold. Furthermore, the second through hole in the cooling plate is not inherent and certainly necessary since the cooling plate 191 is detachably fixed to the movable mold 162.
The remaining dependent claims 2-6 are also rejected under 112 (a) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Matsuzawa et al. (US 2022/0193759).

With respect to claim 1, Altonen teaches an injection molding apparatus (“mold assembly 328”, Pa [0064] and Fig. 5A), comprising:
a molding mold including a fixed mold, and a movable mold in which a cavity portion is formed and which is separated from the fixed mold when the molding mold is opened (“a mold 370 having a first side 372 and a second side 374. The first side 372 and the second side 374 form a mold cavity 376 therebetween…attached to a press (not shown), which actuates to move the first and second sides 372, 374 during the molding process.”, Pa [0064]; since both the first side 372 and the second side 374 are movable, the limitations “fixed” is an intended use.); and
a first cooling plate (“a second support plate 380”) which is detachably attached (“The projection of the cooling line, the post 381, and the mold 370… as a structure of interchangeable elements…  removably connected”, Pa [0066]) to an opposite-side surface of the movable mold (“a second side 374”) from a surface to be in contact with the fixed mold (“a first side 372”) and which is provided with a first cooling mechanism (“one or more cooling lines 382”) therein, wherein
the first cooling mechanism cools the molding material in the cavity portion (“cool plastic in the mold cavity 376”, Pa [0064]).
Even if Fig. 5A does not show a gate in a fixed mold into which a molding material flows is formed and a nozzle in which a flow path that guides the molding material to the gate is formed, Altonen further teaches that an overall injection molding apparatus 10 comprises a nozzle 26 to form a shot of thermoplastic material, which will be injected into a mold cavity 32 of a mold 28 through a gate 30 in the mold part 25 (Pa [0029] and Fig. 1). Therefore, one would appreciate that the mold assembly 328 of the injection molding would inherently comprises a nozzle and a gate in the one mold part. Alternatively, one would have found it obvious to provide a nozzle and a gate in the one mold part in order to form a shot of thermoplastic material and inject it into a mold cavity through the gate in the mold part.

Altonen does not specifically teach that the movable mold comprises a first through hole for insertion of an ejector pin of an extrusion mechanism, and the first cooling plate comprises a second through hole for the insertion of the ejector pin, the second through hole communicates with the first through hole of the movable mold.
In the same field of endeavor, a die casting machine equipped with dies, Matsuzawa teaches that the die casting machine DC1 equipped with dies includes a die casting machine 1 and die 101 held in the die casting machine 1 (Pa [0037]), the die 101 includes a fixed die 103 and movable die 105 (Pa [0039]), the die casting machine 1 has an ejection device 11 which ejects the die casting product from the fixed die 103 or movable die 105 (movable die 105 in FIG. 1) (Pa [0045]), and the ejection device 11 has ejection pins inserted in the movable die 105 in the mold opening/closing direction and an ejection driving part which drives the ejection pins in the mold opening/closing direction such that the ejection pins protrude from the movable die 105 to the fixed die 103 side, whereby the die casting product is ejected from the movable die 105 (Pa [0072]). One would appreciate that the movable die 105 would inherently have through holes for inserting the ejection pins therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Altonen with the teachings of Matsuzawa and provide the ejection device including ejecting pins and the through holes in the movable mold for the purpose of ejecting the molded product from the movable mold by inserting the ejecting pins therethrough. Furthermore, one would have found it obvious to provide through holes in the cooling plate which communicate with the through holes of the movable mold for the purpose of ejecting the molded product from the movable mold when the cooling plate is attached to the movable mold.

With respect to claim 2, Altonen as applied to claim 1 above further teaches a second cooling plate (“the support plate 378”) which is detachably attached to an opposite-side surface of the fixed mold from a surface to be in contact with the movable mold and which is provided with a second cooling mechanism therein, the second cooling mechanism cooling the molding material in the cavity portion (“One or more cooling lines 382 may be formed in one or more of the support plates 378, 380.”, Pa [0064] and Fig. 5A).

With respect to claims 3 and 4, Altonen as applied to claim 1 above further teaches that the cooling plate (“the support plates 380”) may include posts or other projections 381 that extend outward, away from the support plate 378, 380, towards the mold 370 (Pa [0065]), the projection of the cooling line, the post 381, and the mold 370 can be configured together as a structure of interchangeable elements, a projected cooling line can be configured to be interchangeable with posts of various sizes and shapes, for different molds to offer an additional degree of flexibility in the molding process, with the ability to quickly change a molding machine from one mold to another mold, without having to remove the cooling line(s) and the receiving plate(s) during the change (Pa [0066]) and the cooling plate (“the support plate 380”) may receive molds having a variety of different mold cavity shapes (Pa [0068]). That is, Altonen teaches providing interchangeable cooling plates with posts of various sizes and shapes for different molds, and interchanging a cooling plate according to features of the mold being used, and it implies identifying the features of the mold such as mold cavity shape and selecting the cooling plate corresponding the features of the mold from the multiple interchangeable cooling plates (one would appreciate that the mold cavity shape are related to a mold cavity size.). Altonen teaches these claimed operations, but is silent to a control unit to perform these claimed operations. 
Altonen further teaches a controller 50 communicatively connected with a sensor 52 and a screw control 36 to regulate the pressure (Pa [0031]-[0033]). One would have found it obvious to configure the controller 50 to additionally perform the claimed operations or to provide another controller to perform the claimed operations for the purpose of automatically identifying the features of the mold and selecting the cooling plate corresponding the features of the mold from the multiple interchangeable cooling plates, since it has been held that to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  

With respect to claim 6, Altonen as applied to claim 1 above further teaches that vertical and horizontal dimensions in an outer shape of the first cooling plate (“a second support plate 380”) and vertical and horizontal dimensions in an outer shape of the movable mold (“a second side 374”) are unified (Fig. 5A).

With respect to claim 7, Altonen teaches a cooling plate (“a second support plate 380”) for injection molding apparatus (“mold assembly 328”, Pa [0064] and Fig. 5A), the cooling plate (“a second support plate 380”) comprising:
a first cooling mechanism (“cooling lines 382”) therein, the first cooling mechanism cooling a molding material in a cavity portion (“cool plastic in the mold cavity 376”, Pa [0064]), wherein
the injection molding apparatus (“mold assembly 328”) comprises a molding mold (“a mold 370”),
the cavity portion is formed in a movable mold of the molding mold, the movable mold is separated from the fixed mold when the molding mold is opened (“a mold 370 having a first side 372 and a second side 374. The first side 372 and the second side 374 form a mold cavity 376 therebetween…attached to a press (not shown), which actuates to move the first and second sides 372, 374 during the molding process.”, Pa [0064]),
the cooling plate is detachably attached to an opposite-side surface of the movable mold from a surface to be in contact with the fixed mold (“The projection of the cooling line, the post 381, and the mold 370… as a structure of interchangeable elements…  removably connected”, Pa [0066]; since both the first side 372 and the second side 374 are movable, the limitations “fixed” is an intended use.).
Even if Fig. 5A does not show a gate formed in a fixed mold into which a molding material flows is formed, Altonen further teaches that an overall injection molding apparatus 10 comprises a gate 30 through which the molten thermoplastic material 24 is injected and which directs the flow of the molten thermoplastic material 24 to the mold cavity 32 (Pa [0029] and Fig. 1). Therefore, one would appreciate that the mold assembly 328 of the injection molding would inherently comprises a gate in one mold part. Furthermore, it is noted that the limitation “the injection molding apparatus including a fixed mold… and a movable mold….” in lines 2-6 is an intended use since the claimed limitation is not a positive structure of the cooling plate thus the recited cooling plate is capable of being used with the claimed fixed mold and movable mold.

Altonen does not specifically teach that the movable mold comprises a first through hole for insertion of an ejector pin of an extrusion mechanism, and the first cooling plate comprises a second through hole for the insertion of the ejector pin, the second through hole communicates with the first through hole of the movable mold.
In the same field of endeavor, a die casting machine equipped with dies, Matsuzawa teaches that the die casting machine DC1 equipped with dies includes a die casting machine 1 and die 101 held in the die casting machine 1 (Pa [0037]), the die 101 includes a fixed die 103 and movable die 105 (Pa [0039]), the die casting machine 1 has an ejection device 11 which ejects the die casting product from the fixed die 103 or movable die 105 (movable die 105 in FIG. 1) (Pa [0045]), and the ejection device 11 has ejection pins inserted in the movable die 105 in the mold opening/closing direction and an ejection driving part which drives the ejection pins in the mold opening/closing direction such that the ejection pins protrude from the movable die 105 to the fixed die 103 side, whereby the die casting product is ejected from the movable die 105 (Pa [0072]). One would appreciate that the movable die 105 would inherently have through holes for inserting the ejection pins therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Altonen with the teachings of Matsuzawa and provide the ejection device including ejecting pins and the through holes in the movable mold for the purpose of ejecting the molded product from the movable mold by inserting the ejecting pins therethrough. Furthermore, one would have found it obvious to provide through holes in the cooling plate which communicate with the through holes of the movable mold for the purpose of ejecting the molded product from the movable mold when the cooling plate is attached to the movable mold.

With respect to claim 8, Altonen teaches a cassette mold (“mold assembly 328”, Pa [0064] and Fig. 5A) for injection molding apparatus, the cassette mold comprising:
a fixed mold; a movable mold in which a cavity portion is formed and which is separated from the fixed mold when the cassette mold is opened (“a mold 370 having a first side 372 and a second side 374. The first side 372 and the second side 374 form a mold cavity 376 therebetween…attached to a press (not shown), which actuates to move the first and second sides 372, 374 during the molding process.”, Pa [0064]; since both the first side 372 and the second side 374 are movable, the limitations “fixed” is an intended use.); and
a cooling plate (“a second support plate 380”) which is detachably attached to an opposite-side surface of the movable mold from a surface to be in contact with the fixed mold (“The projection of the cooling line, the post 381, and the mold 370… as a structure of interchangeable elements…  removably connected”, Pa [0066]) and which is provided with a cooling mechanism (“one or more cooling lines 382”) therein, wherein
the cooling mechanism cools the molding material in the cavity portion (“cool plastic in the mold cavity 376”, Pa [0064]).
Even if Fig. 5A does not show a gate in a fixed mold into which a molding material flows is formed, Altonen further teaches that an overall injection molding apparatus 10 comprises a gate 30 through which the molten thermoplastic material 24 is injected and which directs the flow of the molten thermoplastic material 24 to the mold cavity 32 (Pa [0029] and Fig. 1). Therefore, one would appreciate that the mold assembly 328 of the injection molding would inherently comprises a gate in the one mold part. Alternatively, one would have found it obvious to provide a gate in the one mold part in order to inject the molten thermoplastic material therethrough and direct the flow of the molten thermoplastic material to the mold cavity.

Altonen does not specifically teach that the movable mold comprises a first through hole for insertion of an ejector pin of an extrusion mechanism, and the first cooling plate comprises a second through hole for the insertion of the ejector pin, the second through hole communicates with the first through hole of the movable mold.
In the same field of endeavor, a die casting machine equipped with dies, Matsuzawa teaches that the die casting machine DC1 equipped with dies includes a die casting machine 1 and die 101 held in the die casting machine 1 (Pa [0037]), the die 101 includes a fixed die 103 and movable die 105 (Pa [0039]), the die casting machine 1 has an ejection device 11 which ejects the die casting product from the fixed die 103 or movable die 105 (movable die 105 in FIG. 1) (Pa [0045]), and the ejection device 11 has ejection pins inserted in the movable die 105 in the mold opening/closing direction and an ejection driving part which drives the ejection pins in the mold opening/closing direction such that the ejection pins protrude from the movable die 105 to the fixed die 103 side, whereby the die casting product is ejected from the movable die 105 (Pa [0072]). One would appreciate that the movable die 105 would inherently have through holes for inserting the ejection pins therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Altonen with the teachings of Matsuzawa and provide the ejection device including ejecting pins and the through holes in the movable mold for the purpose of ejecting the molded product from the movable mold by inserting the ejecting pins therethrough. Furthermore, one would have found it obvious to provide through holes in the cooling plate which communicate with the through holes of the movable mold for the purpose of ejecting the molded product from the movable mold when the cooling plate is attached to the movable mold.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Matsuzawa et al. (US 2022/0193759) as applied to claim 3 above, and further in view of Grimm (US 2012/0053718-of record).

With respect to claim 5, Altonen as applied to claim 3 above is silent to a display unit that displays information indicating the cooling plate selected by the control unit.
In the same field of endeavor, injection molding machine, Grimm teaches that the injection molding machine comprises a control device including a control console with a display, with a number of windows provided when a certain program is called, for displaying and entering information (Pa [0026]).
One would have found it obvious to provide a control console with a display for the purpose of displaying and entering information. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742